Citation Nr: 1400184	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  08-15 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for pulmonary sarcoidosis.


REPRESENTATION

Appellant represented by:	Michael J. Celeste, Jr., Esq.


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1951 to March 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the Veteran's claim for service connection because the evidence submitted was not new and material.  On appeal, the Board reopened the Veteran's claim for service connection in March 2010 and remanded the matter for additional development. The additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has reviewed the Veteran's physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with pulmonary sarcoidosis.

2.  Symptoms of pulmonary sarcoidosis were not chronic in service or continuous after service, and pulmonary sarcoidosis did not manifest to a compensable degree within one year following the Veteran's separation from service.

3.  The Veteran's pulmonary sarcoidosis is not related to active duty service.


CONCLUSION OF LAW

1.  The criteria for service connection for pulmonary sarcoidosis have not been met.  38 U.S.C.A. §§ 1110, 1112, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties under the Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA satisfied its duty to notify with an August 2006 notice letter.  In that letter, the RO apprised the Veteran of the information and evidence necessary to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  In consideration of the foregoing, the Board finds that the VCAA notice requirements were fully satisfied prior to the initial denial of the claim in September 2007, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

With respect to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records that could be located, post-service VA treatment records, private medical records submitted by the Veteran, and the Veteran's statements.  Here, the Board notes that this matter was remanded in March 2010 with instructions to locate the Veteran's service treatment records, particularly the claimed 1952 x-ray of the Veteran's lungs.  In a May 2011 interoffice memorandum, the RO determined that the Veteran's complete service treatment records - specifically, the x-ray of his lungs performed at the Coleman Barracks Dispensary in Mannheim, Germany in 1952 - are unavailable for review, that all procedures to obtain such records had been correctly followed, that all efforts to obtain the needed information had been exhausted, and that further attempts would be futile.  The Board recognizes that it has a heightened duty to explain its findings and conclusions because of the missing records and to carefully consider the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

Additionally, the RO arranged for a VA examination in October 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the October 2011 VA examiner reviewed the Veteran's claims file, made clinical observations, and rendered opinions regarding the severity and etiology of the Veteran's disability.  The VA examiner's opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale.  As a result, the Board finds the examination and opinion to be adequate.  See id.

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claim.





II.  Merits of the Claim

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Sarcoidosis is listed as a chronic disease under 38 C.F.R. § 3.309(a).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. at 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. at 506.  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis

The Veteran asserts that he incurred pulmonary sarcoidosis in service and that this disability first appeared when his chest was x-rayed in 1952, while he was stationed in Germany.  He contends that pulmonary sarcoidosis was incurred as a result of inhaling residual dust as a dental technician in service, and further aggravated by military-encouraged smoking.  See June 2006 VA Form 21-4138. 

Initially, the Board finds that the Veteran has a current diagnosis of pulmonary sarcoidosis.  During the October 2011 VA respiratory examination, the VA examiner acknowledged a current pulmonary sarcoidosis disability that was originally diagnosed in 1972.  Although an earlier diagnosis date in 1969 is provided in the Veteran's private medical records, there is no other evidence to suggest that the Veteran does not have a current diagnosis of pulmonary sarcoidosis.

The Board finds that symptoms of pulmonary sarcoidosis were not chronic in service.  With the exception of the abnormal 1952 x-ray, the record does not show, and the Veteran does not contend, that he suffered from pulmonary sarcoidosis symptoms during active duty.  The March 1953 service separation examination reveals a normal clinical evaluation of the chest and lungs, and negative chest x-ray results.  The Veteran did not report any serious injuries, operations, diseases, or army hospitalizations.  Thus, the weight of the evidence does not support a finding that symptoms of pulmonary sarcoidosis were chronic in service.

The Board finds that the weight of the evidence demonstrates that symptoms of pulmonary sarcoidosis have not been continuous since service.  As noted above, the Veteran separated from service in March 1953.  A January 1979 letter from Dr. E.L.O. indicates that the Veteran has a diagnosis of pulmonary sarcoidosis since 1969.  The record does not include any lay or medical evidence of symptoms that appeared earlier than this date.  In the absence of complaints, symptoms, or treatment related to pulmonary sarcoidosis prior to 1969 - over 15 years after service separation in 1953 - the weight of the evidence does not support a finding that symptoms of pulmonary sarcoidosis have been continuous since service.

The Board finds that pulmonary sarcoidosis did not manifest to a compensable degree within one year of service separation.  As noted above, the first post-service evidence of pulmonary sarcoidosis indicates a diagnosis of pulmonary sarcoidosis in 1969, over 15 years after service separation.

As the evidence does not show chronic symptoms of pulmonary sarcoidosis in service, continuous symptoms since service separation, or manifestation of the disability to a compensable degree within one year of service separation, the Veteran is not entitled to service connection on a presumptive basis.  38 C.F.R. § 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102.  

After a careful review of the evidence, the Board also finds that the weight of the lay and medical evidence establishes that the Veteran's pulmonary sarcoidosis is not related to service.

The evidence weighing in favor of finding that pulmonary sarcoidosis is related to service includes private medical evidence and the Veteran's statements.  In a June 2007 letter, Dr. J.S. stated that "it is as likely as not that the shadow shown [during the 1952 x-ray] could have been the earliest sign of his current sarcoidosis."  No context was provided for this statement.  June 2007 records from Dr. S.K. include the doctor's impression that "sarcoidosis in past may have been related to occupation as dental technician.  He was exposed to inhaled debris of metals, porcelains."  Similarly, the Veteran expressed that inhaling residual dust from the products used to make dentures and fillings contributed to his current respiratory condition.  He added that military-encouraged tobacco smoking was an aggravating factor for pulmonary sarcoidosis.  See June 2006 VA Form 21-4138.

In contrast to this evidence, the October 2011 VA respiratory examination report weighs against a finding that pulmonary sarcoidosis is related to service.  The VA examiner opined that it was not as likely as not that the Veteran's current pulmonary sarcoidosis is related to active service, to include exposure to and inhalation of debris of metals and porcelain.  This opinion was based on several factors.  First, the Veteran was not diagnosed with pulmonary sarcoidosis at the time of the 1952 x-ray.  Second, there was a long interval between service separation and the first diagnosis of pulmonary sarcoidosis.  Third, the VA examiner stated that any conclusion about the relationship between the shadow in the 1952 x-ray and pulmonary sarcoidosis - including Dr. S.K.'s opinion outlined above - would be "purely speculative."  Here, the VA examiner noted that "despite advances in our knowledge of the immunopathogenesis of sarcoidosis, at present time however there is no single etiologic agent or genetic locus that has been clearly implicated in the pathogenesis of sarcoidosis."  Fourth, and relatedly, the VA examiner discussed how scientific research and studies have "largely failed to identify an external agent or agents responsible for sarcoidosis."  The examiner indicated that therefore the Veteran's exposure to and inhalation of debris of metals and porcelains as per Dr. J.S. is not based on any scientific research or opinions.

When comparing the evidence above, the Board attributes more probative value to the October 2011 VA respiratory examination report.  Introduced with the phrases "could have been" and "may have been," the opinions provided by Dr. J.S. and Dr. S.K., are speculative.   Neither of these opinions was supported by persuasive commentary; in fact, both statements were provided without additional context.  In contrast, the VA examiner's opinion weighs the absence of an in-service diagnosis of pulmonary sarcoidosis and the extended period after service separation before the disease was ultimately diagnosed.  

Additionally, the VA examiner's opinion discussed the limits of existing scientific knowledge on pulmonary sarcoidosis, and how the facts of this case - specifically the x-ray and debris exposure and inhalation - do not provide enough evidence to support a connection between the Veteran's respiratory condition and active duty.  Similarly, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), whether the Veteran's current pulmonary sarcoidosis is related to active service is a question that falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 (lay persons not competent to diagnose cancer); see also Barr, 21 Vet. App. at 303 (lay testimony is competent to establish the presence of observable symptomatology).  As a lay person, the Veteran is without the appropriate medical training and expertise to offer an opinion the etiology of his pulmonary sarcoidosis.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a).

Thus, on review of all the evidence, lay and medical, the Board finds that the weight of the evidence does not show that the Veteran's pulmonary sarcoidosis is related to service.   As a result, service connection for pulmonary sarcoidosis is not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102.


ORDER

Service connection for pulmonary sarcoidosis is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


